Exhibit 99.2 Combined Financial Statements A.O. Smith Electrical Products Company (Carved-Out Operation of A.O. Smith Corporation) Year Ended December31, 2010 With Report of Independent Auditors Contents REPORT OF INDEPENDENT AUDITORS1 COMBINED FINANCIAL STATEMENTS Combined Balance Sheet……………2 Combined Statement of Income……………3 Combined Statement of Divisional Equity……………3 Combined Statement of Cash Flows……………4 Notes to Combined Financial Statements……………5 Report of Independent Auditors The Board of Directors A.O. Smith Electrical Products Company We have audited the accompanying combined balance sheet of A.O. Smith Electrical Products Company (carved-out operation of A.O. Smith Corporation) (EPC or the Company) as of December31, 2010, and the related combined statements of income, divisional equity, and cash flows for the year then ended. These financial statements are the responsibility of A.O. Smith Corporation’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the combined financial position of A.O. Smith Electrical Products Company (carved-out operation of A.O. Smith Corporation) as of December31, 2010, and the combined results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States. /s/ Ernst & Young LLP Milwaukee, Wisconsin August 4, 2011 1 A.O. Smith Electrical Products Company (Carved-Out Operation of A.O. Smith Corporation) Combined Balance Sheet (Dollars in Millions) December 31, 2010 Assets Current assets: Cash and cash equivalents $ Trade receivables Inventories Deferred taxes Derivative contracts assets Other current assets Total current assets Net property, plant, and equipment Goodwill Other intangibles Total assets $ Liabilities and divisional equity Current liabilities: Trade payables $ Accrued payroll and benefits Accrued liabilities Product warranties Income taxes Total current liabilities Deferred taxes Other liabilities Total liabilities Divisional equity: Retained earnings Accumulated other comprehensive income Total divisional equity Total liabilities and divisional equity $ See accompanying notes. 2 A.O. Smith Electrical Products Company (Carved-Out Operation of A.O. Smith Corporation) Combined Statement of Income (Dollars in Millions) Year Ended December 31, 2010 Net sales $ Cost of products sold Gross profit Selling, general, and administrative expenses ) Restructuring and other ) Interest income Other income, net Provision for income taxes Net earnings from operations $ See accompanying notes. A.O. Smith Electrical Products Company (Carved-Out Operation of A.O. Smith Corporation) Combined Statement of Divisional Equity (Dollars in Millions) Year Ended December 31, 2010 Accumulated other Total Retained comprehensive divisional Comprehensive Earnings income equity income Balance at the beginning of the year – combined basis $ – Net earnings – Other comprehensive income: Foreign currency transition adjustments – Unrealized net gain on cash flow derivative instruments, net of tax of $0.9 million – ) ) ) Net distributions to A.O. Smith Corporation ) – ) – Balance at the end of the year $ See accompanying notes. 3 A.O. Smith Electrical Products Company (Carved-Out Operation of A.O. Smith Corporation) Combined Statement of Cash Flows (Dollars in Millions) Year Ended December 31, 2010 Operating activities Net earnings from operations $ Adjustments to reconcile net earnings from operations to net cash provided by operating activities: Depreciation and amortization Gain on sale of assets ) Deferred income taxes Net changes in operating assets and liabilities: Receivables ) Inventories ) Other current assets ) Trade payables Accrued liabilities, including payroll and benefits Income taxes payable Noncurrent assets and liabilities Cash provided by operating activities Investing activities Capital expenditures ) Proceeds on sale of assets Cash used in investing activities ) Financing activities Net distributions to A.O. Smith Corporation ) Cash used in financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ See accompanying notes. 4 1. Organization and Significant Accounting Policies Organization A.O. Smith Electrical Products Company (EPC or the Company) is a manufacturer of fractional horsepower alternating current, direct current, and hermetic electric motors serving customers worldwide. The Company’s products are manufactured and marketed primarily in North America and China. Electric motors are sold principally to original equipment manufacturers and distributors. Basis of Presentation The accompanying financial statements include the accounts of the Company that have been carved out of the consolidated financial statements of A.O. Smith Corporation (A.O. Smith or the Parent). The financial statements of the Company give effect to accounting and allocation policies established by A.O. Smith for purposes of these carve-out financial statements and are in accordance with the guidelines provided by Staff Accounting Bulletin No.55 (SAB55), Allocation of Expenses and Related Disclosures in Financial Statements of Subsidiaries, Divisions and Lesser Business Components of Another Entity, of the Securities and Exchange Commission (SEC). The carve-out financial statements have been prepared on a basis that management believes to be reasonable to reflect the combined financial position, results of operations, and cash flows of the Company, including portions of A.O. Smith corporate costs and administrative shared services. In addition, A.O. Smith refers to corporate management of A.O. Smith and the corporate entity. The carved-out financial statements reflect the Company’s combined assets, liabilities, results of operations and cash flows, including allocations by A.O. Smith, on a historical cost basis, after elimination of intercompany transitions. Costs related entirely to the EPC operations have been attributed directly to the Company in the accompanying combined financial statements. These expenses consist of direct production costs, personnel costs, utilities, taxes, amounts paid to third parties, and all other direct costs associated with the physical site and operations of the Company. Methods of Allocation The following allocation policies have been established by management of A.O. Smith. Unless otherwise noted, these policies have been consistently applied in the historical financial statements. In the opinion of management, the methods for allocating these costs are reasonable. Cash and intercompany accounts – There is a significant amount of intercompany activity related to EPC that is considered significant due to both the volume of transactions and the dollar impact. Many of these transactions were intercompany sales and cash movements that were internal to and related to only the EPC entity. However, many of these transactions include the Parent or A.O. Smith Water Products Co. The transactions with the Parent are mainly driven by centralized cash. Payments of EPC obligations are made from this corporate cash, and receipts of EPC are swept into the corporate cash. No interest income or expense accrues on the cash transactions with the Parent. For purposes of the carved-out EPC statements, the intercompany balances with the Parent are treated as divisional equity distributions to the Parent totaling $391.5million at December31, 2010, and the intercompany transactions with A.O. Smith Water Products Co. are treated as external sales and amounted to $4.1million in 2010 with no trade accounts receivable at December31, 2010. Derivative assets and liabilities – EPC utilizes currency and commodity hedges to help manage the risk inherent in its global business. The Parent accounts for the impact of the contracts and provides the statement of income impact to EPC for its portion of contracts. The balance sheet impact is recognized at A.O. Smith. For purposes of the carved-out financial statements, the derivatives have been included on EPC’s combined financial statements based on the portion of such contracts which were entered into on EPC’s behalf by the Parent. Debt and interest expense – There is no EPC specific debt. The majority of the A.O. Smith debt is an obligation of A.O. Smith. For purposes of the carved-out statements, there was no debt allocated to EPC or interest expense reflected on the statement of income. 5 1. Organization and Significant Accounting Policies (continued) Specifically identifiable operating expenses– Costs that relate entirely to the operations of the Company are attributed entirely to the Company. These expenses consist of costs of personnel who are 100% dedicated to the operations of the Company, all costs associated with locations that conduct only the business of the Company, and amounts paid to third parties for services rendered to the Company. In addition, any costs incurred by the Parent, which are specifically identifiable to the operations of the Company, are attributed to the Company. Shared operating expenses – A.O. Smith allocates the cost of certain corporate general and administrative services and shared services, including shared personnel, to each location based on a variety of allocation methods. These shared services include executive management, legal, accounting, audit, tax, information services, and human resources. These costs have been allocated to EPC based on one of the following allocation methods: (1) estimated based on the identification of costs related specifically for the benefit of EPC or (2) estimated based on the costs EPC would have incurred to replicate the services or benefit received. Management determined which allocation method was appropriate based on the nature of the shared service being provided. Pensions– EPC has employees who are participants in two of the Parent’s defined benefit pension plans, the Magnatek Plan and the A.O. Smith Pension Plan (the Pension Plans). A.O. Smith utilizes actuaries to perform recordkeeping and reporting for Pension Plans. EPC accounted for the Pension Plans as “multiemployer” plans as they meet the criteria for such treatment. There were not any required contributions for the year ended December31, 2010. Accordingly, there was no expense recorded, and EPC does not have an unpaid contribution resulting in a liability as of December31, 2010. OPEB– EPC has retired employees who are participants in the Parent’s unfunded defined benefit post-retirement plans. The OPEB plans are treated as “multiemployer” plans as they meet the criteria for such treatment. EPC has recognized the $0.6million required contribution for the year ended December31, 2010, as expense. There was no unpaid contribution as of December31, 2010, and, therefore, no liability recorded. 6 1. Organization and Significant Accounting Policies (continued) Taxes– The Company’s allocated share of the consolidated A.O. Smith federal tax provision is determined using the stand-alone method. Under the stand-alone method, tax expense or benefit is calculated as if the Company were subject to its own tax return. State income taxes generally are allocated in a similar manner. Deferred tax assets and liabilities are determined based on differences between the financial reporting and tax bases of assets and liabilities carried by the Company, and are measured using the enacted tax rates that are expected to be in effect in the period in which these differences are expected to reverse. The principal component of deferred taxes relates to intangible assets. Allocated Charges Allocations of the Parent’s costs have been included in selling, general, and administrative expenses in the Company’s combined statement of income as follows: Year Ended December 31, 2010 (In Millions) Executive compensation $ Corporate services Technology center Total allocated charges $ Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the accompanying combined financial statements and notes. Actual results could differ from those estimates. Fair Value of Financial Instruments The carrying amounts of cash and cash equivalents, receivables, and trade payables approximated fair value as of December31, 2010, due to the short maturities or frequent rate resets of these instruments. Foreign Currency Translation For all subsidiaries outside the United States, with the exception of all Mexican operations and one of the China operations, the Company uses the local currency as the functional currency. For those operations using a functional currency other than the U.S. dollar, assets and liabilities are translated into U.S. dollars at year-end exchange rates, and revenues and expenses are translated at weighted-average exchange rates. The resulting translation adjustments are recorded as a separate component of divisional equity. The Mexican operations and one of the Chinese operations use the U.S. dollar as the functional currency as such operations are a direct and integral component of the Company’s U.S. operations. Gains and losses from foreign currency transactions are included in net earnings. Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. Inventory Valuation Inventories are carried at the lower of cost or market. Cost is determined on the last-in, first-out (LIFO) method for substantially all domestic inventories, which comprise 79% of the Company’s total inventory at December31, 2010. Inventories of foreign subsidiaries and supplies are determined using the first-in, first-out (FIFO) method. 7 Property, Plant, and Equipment Property, plant, and equipment are stated at cost. Depreciation is computed primarily by the straight-line method. The estimated service lives used to compute depreciation are generally 25 to 50 years for buildings, 3 to 20 years for equipment, and 3 to 7 years for software. Maintenance and repair costs are expensed as incurred. Goodwill and Other Intangibles Goodwill is not amortized but is reviewed for impairment on an annual basis. Separable intangible assets primarily comprised of customer relationships that are not deemed to have an indefinite life are amortized on a straight-line basis over their estimated useful lives, which range from 10 to 30 years. Amortization of $0.1million was recorded in 2010. Total accumulated amortization at December31, 2010, was $1.9million. Impairment of Long-Lived and Amortizable Intangible Assets Property, plant, and equipment and intangible assets subject to amortization are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. If the sum of the expected undiscounted cash flows is less than the carrying value of the related asset or group of assets, a loss is recognized for the difference between the fair value and carrying value of the asset or group of assets. Such analyses necessarily involve significant judgment. Derivative Instruments Accounting Standards Codification (ASC) 815, Derivatives and Hedging (formerly SFAS No.133), as amended, requires that all derivative instruments be recorded on the balance sheet at fair value and establishes criteria for designation and effectiveness of the hedging relationships. The accounting for changes in the fair value of a derivative instrument depends on whether it has been designated and qualifies as a part of a hedging relationship and, further, on the type of hedging relationship. For those derivative instruments that are designated and qualify as hedging instruments, the Company must designate the hedging instrument, based upon the exposure hedged, as a fair value hedge, cash flow hedge, or a hedge of a net investment in a foreign operation. 8 1. Organization and Significant Accounting Policies (continued) The Company designates that all of its hedging instruments are cash flow hedges. For derivative instruments that are designated and qualify as a cash flow hedge (i.e., hedging the exposure to variability in expected future cash flows that is attributable to a particular risk), the effective portion of the gain or loss on the derivative instrument is reported as a component of other comprehensive income (OCI), net of tax, and is reclassified into earnings in the same line item associated with the forecasted transaction and in the same period or periods during which the hedged transaction affects earnings. The amount by which the cumulative change in the value of the hedge more than offsets the cumulative change in the value of the hedged item (i.e., the ineffective portion) is recorded in earnings, net of tax, in the period the ineffectiveness occurs. The Company utilizes certain derivative instruments to enhance its ability to manage currency and raw materials price risk. Derivative instruments are entered into for periods consistent with the related underlying exposures and do not constitute positions independent of those exposures. The Company does not enter into contracts for speculative purposes. The contracts are executed with major financial institutions with no credit loss anticipated for failure of the counterparties to perform. Commodity Futures Contracts In addition to entering into supply arrangements in the normal course of business, the Company also enters into futures contracts to fix the cost of certain raw material purchases, principally copper and aluminum, with the objective of minimizing changes in cost due to market price fluctuations. The hedging strategy for achieving this objective is to purchase commodities futures contracts on the open market of the London Metals Exchange (LME), the open market of the Shanghai Futures Exchange (SHFE), or over-the-counter contracts based on the LME. With one of its brokers, the Company is required to make cash deposits on unrealized losses on commodity derivative contracts that exceed $10.0million. No such cash deposits were required at December 31, 2010. 9 1. Organization and Significant Accounting Policies (continued) The after-tax gain of the effective portion of the contracts of $5.3million as of December31,2010, was recorded in accumulated other comprehensive income, and will be reclassified into cost of products sold in the period in which the underlying transaction is recorded in earnings. The effective portion of the contracts will be reclassified within one year. Contracts that expire after the expected closing date no longer qualify for hedge accounting; therefore, the change in valuation from the announcement of the sale to year-end of $0.7million was recorded in cost of products sold. Commodity hedges outstanding at December31, 2010, are a total of approximately 10.0million pounds of copper and aluminum. Foreign Currency Forward Contracts The Company is exposed to foreign currency exchange risk as a result of transactions in currencies other than the functional currency of certain subsidiaries. The Company utilizes foreign currency forward purchase and sale contracts to manage the volatility associated with foreign currency purchases, sales, and certain intercompany transactions in the normal course of business. Principal currencies include the Mexican peso and the Chinese renminbi. Gains and losses on these instruments are recorded in accumulated other comprehensive income, net of tax, until the underlying transaction is recorded in earnings. When the hedged item is realized, gains or losses are reclassified from accumulated other comprehensive income to the statement of income. The assessment of effectiveness for forward contracts is based on changes in the forward rates. These hedges have been determined to be effective. The majority of the amounts in accumulated other comprehensive income for cash flow hedges is expected to be reclassified into earnings within one year, and all of the hedges will be reclassified into earnings no later than September4, 2012. Contracts that expire after the expected closing date no longer qualify for hedge accounting; therefore, the change in valuation from the announcement of the sale to year-end of $0.4million was recorded in cost of products sold. 10 1. Organization and Significant Accounting Policies (continued) The following table summarizes, by currency, the contractual amounts of the Company’s foreign currency forward contracts. December 31, 2010 Buy Sell (In Millions) Chinese renminbi $ $
